DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first selective switching unit in claims 3-7 and first output unit and second output unit in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Based on the 112, 6th interpretation and analysis of the claimed “first selective switching unit” and the first and second “output units”, the examiner contends that these means-plus-functions lack sufficient written description in terms of describing the corresponding structure.  Specifically, the corresponding structure is never discussed in the specification, therefore it a POSITA could not reasonably ascertain what structural element (and equivalents thereof) applicant had possession of; see MPEP 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
[Claim 1] The limitation “laser generation device configured to modulate at least one reference laser beam into a plurality of laser beams” is indefinite.  Specifically, it is unclear what “modulate at least one reference laser beam into a plurality of laser beams” means.  Generally speaking, a modulating at least one laser beam into a plurality of laser beams entails physical separation of the beam into a plurality of beams using optics, e.g. beam split, lens array, etc. or providing multiple laser sources that each provide a single beam and collectively provide a plurality of beams.  However, when reading applicant’s specification it appears as if the plurality of laser beams refers to the plurality of laser pulses as a plurality of laser beams.  This creates confusion, as this seemingly contradicts the generally accepted meaning of laser beam, as pulses of the same laser beam are not considered to be a plurality of laser beams.
[Claim 2] The limitation “the laser generation device modulates… and alternately and repeatedly outputs” is indefinite.  Specifically, it is unclear if/how this limitation further limits the structure of the previously recite laser generation device.  Is this merely an intended use/capability of the previously recited laser generation device or does this require additional structural elements or a specific structural configuration in order to provide this function?  Specifically, what additional structure (if any) is required to meet this claim that isn’t already required to meet claim 1? Furthermore, applicant is attempting to claim a product and process of using that product in the same claim, which is determined to be indefinite; MPEP 2173.05(p). 
th interpretation and analysis of the claimed “first selective switching unit” and the first and second “output units”, due to the lack of any sort of discussion in the specification related to the corresponding structure of these elements, the examiner contends that the scope of these claims cannot be determined; See MPEP 2181.   For examination purposes, the examiner contends that any element that can provide this function reads on the claim limitation. 
[Claim 3] The limitation “using commercial power from a power unit” is indefinite, for several reasons.  It is unclear what is meant by “commercial power”.   Specifically is there a difference/distinction between commercial power and any other sort of power?  For example, is there a structural difference between a power unit that supplies power, in general, versus a power unit that supplies commercial power?  Second, it is unclear if the claimed scope even requires a power unit or just a laser generator that is capable of using commercial power from a power unit.  Specifically, the use of the verb “using” creates problems in terms of claiming a product and process of using the product in the same claim; MPEP 2173.05(p).  For examination purposes, the examiner contends that a power unit, let alone a specific “commercial” power unit is not required by the claims, just a laser generator capable of using commercial power from any power unit.  Furthermore, it is emphasized that some sort of power unit is inherent/required for operation of a laser source.
The limitation “depending on a selection of the controller” is indefinite for several reasons.  First, “the controller” lacks as no previous controller has been recited/required.  Therefore, it is unclear if the claimed scope requires a controller or not.   Furthermore, it is unclear how this limitation further limits the structure of the 
The limitation “a Q-switch configured to modulate and output the reference laser beam from the laser generator into first and second laser beams” is indefinite.  Similar to claim 1 above, it is generally accepted that a q-switch provides pulse modulation, i.e. pulses of the same laser beam, and does not modulate a laser beam into first and second laser beams.  Therefore, it is unclear what is meant by first and second laser beams, are these merely pulses of the same laser beam or does it require physically separate/different laser beams, e.g. from different sources or from optics that separate the beam, etc. 
[Claim 4] Based on the fact that “the controller” never had antecedent basis to begin with (see explanation of claim 3, above), it becomes increasingly more unclear if the claimed scope requires a controller or not.   Specifically, further limiting a structural element that has never been positively required/recited creates confusion. 
Furthermore, the use of verbs “generates and provides” to modify this controller creates additional issues in terms of claimed scope.  Specifically, do the claims require a controller that is configured or programmed to provide this function or is this reciting a mere capability.  Similar issues exist with “the first selective switching unit selectively transmits..”. Again, this appears to be claiming a product and process or using the product in the same claim; MPEP 2173.05(p)
[Claim 5] Similar to claim 3 above, the phrase “using a first medium” is indefinite, as it is unclear if a first medium is positively required/recited or if this is merely intended use. 

[Claim 7] Similar to claims 3 and 5 above, the limitations “using a first medium” and “using a medium different from the first medium” are indefinite.
Furthermore, the limitation “the first selective switching unit selectively transmits the first to nth reference laser beams to the laser irradiation device or an electronic switch alternately and repeatedly, depending on a selection of the controller, such that the first to nth laser beams are alternately and repeatedly transmitted to the laser irradiation device” is indefinite for several reasons.  First the limitation “depending on a selection of the controller” has already been discussed, in relation to claim 3 above, and is indefinite for the same reasons in this claims.  Second, the use of the active verb “transmits” creates confusion as to if/how this further limits the structure of the previously recited selective switching unit.  Specifically what structure (if any) is required to meet this limitation or is this merely intended use?  Lastly, it is unclear if this electronic switch is positively recited, as it has never been previously introduced.  It is difficult to ascertain if a structural element is required when it is first introduced in a functional limitation related to a different structural element. 
Regarding applicant’s use of functional language (as described above), applicant is reminded that “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim’ and thus be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0074116 to Varghese et al.
[Claim 1] Varghese discloses a skin treatment laser apparatus (Fig. 1) using complex irradiations with different pulse durations, the apparatus comprising: a laser generation device (laser sources 120 and 140) configured to modulate at least one reference laser beam of the into a plurality of laser beams (each of the laser sources produce a laser beam, as seen by arrows directed towards element 170; together these are a plurality of laser beams), each of which has a different energy magnitude and a 
[Claim 2] Based on the 112, 2nd rejection above, it is unclear what is structurally required to meet this limitation.  The examiner contends that Varghese 1. Explicitly teaches this and 2 if applicant disagrees, is capable of providing this function.  Specifically, Varghese discloses two different lasers beams producing two different pulses (in this case n=2), where the first energy magnitude and first pulse duration (130) is different from the second energy magnitude and second pulse duration (150).   These pulses are applied sequentially, i.e. one after the other with a time delay in between, which is interpreted as alternately.  Furthermore, Varghese discloses that the pulse sequence can be reinitiated without changing the settings, which is interpreted as repeatedly. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Varghese as applied to claim 1 above, and further in view of US 2011/0196355 to Mitchell et al.
[Claim 3] Varghese is discussed above, including explicitly teaching a laser generator (120 and 140), i.e. source, to generate the at least one reference laser beam (in this case two beams) and first selective switching unit (controller 180) configured to selectively transmit the first and second laser beams to the laser irradiation device alternately and repeatedly, depending on a selection of the controller, such that the first and second laser beams are alternately and repeatedly transmitted to the laser irradiation device (“in step S3, the first laser pulse 130 is generated after which the controller 180 waits for a predetermined time delay ΔT in step S4, after which, in step S5, the second laser pulse 150 is generated” interpreted as selectively transmitting the first and second laser beam to the irradiation device, specifically due to the time delay between generation/transmission; See also Par 0040).  
Varghese fails to explicitly disclose a q-switching device to generate the different beams having different pulse durations and energy.  In the same field of endeavor, specifically laser surgery systems, Mitchell discloses a laser system that comprises 

[Claim 4] The examiner contends that in order to function in the disclosed manner, specifically “in step S3, the first laser pulse 130 is generated after which the controller 180 waits for a predetermined time delay ΔT in step S4, after which, in step S5, the second laser pulse 150 is generated” and “the sequence may be re-initiated in step S3 without different settings being applied in step S7”, it is implicit/inherent that first and second signals are required to activate the separate laser sources in a manner that produces the two different pulses separated by a time delay as well as the repetition of this pulse sequence. 
[Claim 5] The examiner interprets the first and second laser sources (120 and 140) as first and second output units. Furthermore, Varghese teaches “The wavelength λf of the light of the first laser pulse 130 and the wavelength λs of the second laser pulse 150 in this case are identical, being 1064 nanometers” (Par 0043).  The examiner contends that if the wavelengths are identical, then the medium used by the laser to produce the identical wavelengths, is the same.  If applicant disagrees, the examiner contends that this is nothing more than duplication of parts, i.e. using the same lasing medium for both lasers, or obvious to try, as there are only two possible options (same or different mediums).  It is well understood that the same lasing medium provides the same wavelength, therefore in the situation where the same wavelength is desired for both pulses it would be obvious to use the same laser medium.
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Varghese and Mitchell as applied to claim 5 above, and further in view of US 2012/0253335 to Flynn.
As discussed above, in relation to claim 5, the combination of Varghese and Mitchell discloses the Q-switch modulates the first and second reference laser beams from the first output unit and the second output unit into the first and second laser beams respectively having the first and second energy magnitudes and respectively having the first and second pulse durations.  However, since the controller (180) of Varghese is interpreted as the first selective switching unit, the references fail to explicitly teach a q-switch that transmits the first and second laser beam to the selective switching unit.  In the same field of endeavor, laser surgery systems, Flynn discloses a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0109860 to Black (Fig. 3) discloses a similar laser system where multiple laser sources/beams (140a-c) are separately controlled (via independent control means 310a-c) to produce separate beams having pulses of different durations and energy magnitudes (Par 0052).
US 2009/0105698 to Hodel discloses a similar laser system (Fig. 1)
US 2011/0306955 to Thorhauge et al. (Fig. 2) discloses a similar laser system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792